Stephens, J.
One who files an intervention claiming title to a vehicle against which condemnation proceedings have been instituted under the act which provides for the condemnation of vehicles transporting prohibited liquors along the public highways (Act 1917, Ex. Sess., p. 16) is chargeable with notice of an application, already of file in the same court, for a “short-order" sale of the property under section 6068 of the Civil Code (1910).

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.

Paul T. Chance, for plaintiffs in error.
W. Inman Curry, solicitor, contra.